Citation Nr: 1401981	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  00-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected residuals of a fractured left ankle, currently evaluated as 20 percent disabling.

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran appealed that decision, and in a January 2004 rating decision, the RO increased the Veteran's evaluation for his left ankle disability to 20 percent, effective from September 28, 2001.

The Board remanded the case for further development in July 2004.  In a September 2007 decision, the Board denied the claim for an increased evaluation for residuals of a fractured left ankle.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court), and in a memorandum decision dated in October 2009, the Court vacated the Board's September 2007 decision with respect to that issue presently on appeal and remanded the case to the Board for development consistent with the Court's October 2009 memorandum decision.  The claims were remanded once again in June 2010 and June 2012 for additional development.  

In March 2004 and February 2007, the Veteran testified at Board hearings conducted at the RO by two different Veterans Law Judges (VLJs) on the issues of entitlement to a rating in excess of 30 percent for labyrinthitis associated with otitis media and tympanoplasty and entitlement to a rating in excess of 20 percent for residuals of a fractured left ankle.  Transcripts of both hearings have been associated with the claims file.  The Board notes that VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).   By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In the present case, the September 2007, June 2010 and June 2012 decisions were signed by such a panel.  

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  In an April 2012 letter, the Veteran was offered the opportunity of a hearing before a third VLJ.  The Veteran did not respond to the letter.  Therefore, the Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a) (2012). 

Also, the Board observes that the Veteran's TDIU claim was not on appeal at the time of the prior Board hearings, and thus, was not specifically discussed.  However, since the Veteran's increased evaluation claims on appeal were discussed at these hearings, and since the TDIU claim arises from these claims for increased evaluations, as per the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board concludes that the Veteran's TDIU claim must also be included in this panel decision.  See 38 U.S.C.A. § 7107(c) (West 2002) 

In a January 2006 statement and February 2007 hearing testimony, the Veteran indicated that he wished to withdraw his appeal for the issue of entitlement to an increased evaluation for service-connected labyrinthitis associated with otitis media and tympanoplasty.  In a June 2012 decision, the Board dismissed the Veteran's claim with respect to the issue of entitlement to an increased evaluation for labyrinthitis associated with otitis media and tympanoplasty and remanded the claims for an increased rating for the left ankle and entitlement to a TDIU for additional development.  These claims have been returned to the Board for further appellate review.

As noted in the June 2012 remand, the following issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ):  (1) whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of a fractured left ankle, (2) whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a fractured left ankle, (3) entitlement to service connection for a headache disorder, to include as secondary to service-connected ear disorders and (4) entitlement to service connection for stomach ulcers, to include as secondary to medication prescribed for service-connected residuals of a left ankle fracture.  The Board does not have jurisdiction over them, and they referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's residuals of a fractured left ankle have not been productive of ankylosis.

2.  The weight of the evidence is against finding any associated neurological or muscular manifestations arising from the left ankle disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.63, 4.68, 4.71a, Diagnostic Codes 5270- 5274 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Further, with regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the Veteran was sent letters in April 2002, October 2004 and October 2010 which notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  The letters also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  Specifically, he was informed of the types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The October 2012 letter also notified the Veteran as to the assignment of disability ratings and effective dates. The Board recognizes that the Veteran did not receive the all the notice letters prior to the rating decision on appeal.  However, the Veteran's claim was last readjudicated in an August 2013 Supplemental Statement of the Case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case). Thus, VA cured any defect in the notice before the case was transferred to the Board on appeal.  The duty to notify has been satisfied. 

The Board also concludes that the duty to assist has been satisfied.  VA has obtained records of relevant treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, records from the Social Security Administration (SSA) and hearing testimony.

VA examinations were obtained in association with the Veteran's increased rating claim in June 2002, August 2005, May 2011, March 2013 and April 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  As directed by the June 2012 remand, the Veteran was afforded VA examinations in March and April 2013.  The Board notes that the examinations were adequate as they was predicated on a review of the claims file, as well as physical examinations, and fully addressed the rating criteria that are relevant to rating the Veteran's disability.  Therefore, the Board finds that the June 2012 remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal, and there is no assertion to the contrary. 

LAW AND ANALYSIS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  For traumatic arthritis, Diagnostic Code 5010 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  Id.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.  Id.

Limitation of motion of the ankle is evaluated under Diagnostic Code 5271.  A 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.
The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2013).  Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2013).  Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2013).

On VA examination in June 2002, there was no distinct external evidence of bony hypertrophy or joint effusion of the left ankle.  Range of motion appeared to be reduced with dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 25 degrees.  When the Veteran walked to and from the examining room wearing his shoes, the examiner no significant limp or gait disturbance.  With removal of the shoes and when walking barefoot, the examiner noted a mild left foot drop.  The Veteran was able to perform a heel and toe gait, but some weakness was noted on the left.  He was able to perform a squat.  Ligamentous instability was not noted in the left ankle.  Anterior drawer sign was negative.  X-rays showed evidence of old fracture, but no arthritic changes.  

On VA examination in August 2005, the Veteran could dorsiflex his left ankle to 5 degrees and plantar flex to 40 degrees with pain at the extremes of full dorsiflexion.  The subtalar joint with inversion and eversion was bilaterally normal and bilaterally symptomatic, with no pain.  The midfoot and forefoot on the left was normal.  X-rays of the left ankle revealed normal tibiotalar joint and a small area of calcification adjacent to the tip of the medial malleolus and a small spur measuring 1 mm. in size on the dorsal surface of the neck of the talus.  The examiner noted that such a small spur on the neck of the talus is insignificant and would not be associated with any ankle fractures.  The examiner noted that the left ankle was unchanged from 2001 and 2002.  The diagnoses include heel fracture, medial malleolus, left and foot drop, left, with weakness of ankle dorsiflexors, mild to moderate.

A private medical examination report dated in August 2010 was received from Dr. D. V.  The report included that Veteran's account of injuring his left ankle when he fell off a ladder during service and that the ankle was subsequently in a cast for 10 weeks.  Physical examination revealed dorsiflexion of the left ankle was to 10 degrees.  Plantar flexion was to 50 degrees.  The physician noted that there was trace swelling in the anterior ankle joint.  No instability was identified.  The lateral compartment was normal.  The diagnoses include avulsion fracture medial malleolus and anterior talus left ankle joint, status post conservative care and left lower extremity foot drop secondary to prolonged /tight cast placement.  The physician opined that the left foot drop is at least a likely as not a result of the tight cast on the left lower extremity immobilizing his left ankle fractures.  

On VA examination in May 2011, the examiner noted that Dr. V. mentioned that the Veteran sustained a fall in 1962 and that he was in a cast for 6 weeks.  However, the examiner's review of the service treatment records show that the Veteran had injured his left ankle in 1962 while doing karate practice with x-rays showing a small density adjacent to the tip of the medial malleolus.  The examiner noted that a July 1964 report also indicated the same history and cast immobilization for 3 weeks and then light duty for 2 weeks with subsequent complaints of pain in the left ankle and findings of limitation of motion of the left ankle.  The examiner noted that review of the medical evidence up until 1964 (to include a July 1964 VA examination) did not reveal any neurologic deficit.  The examiner further noted that a neurologist in 1999 opined that the Veteran may have developed comprehensive neuropathy of the common peroneal nerve from pressure from wearing a short leg cast for 3 weeks.  The VA examiner felt that it was speculative on the neurologist's part since the examinations following the cast treatment did not show any neurologic deficit.  The examiner stated that Dr. V.'s opinion that the left lower extremity foot drop is secondary to prolonged or tight cast placement was speculative as the record clearly indicated that the case immobilization was only for 3 weeks.  

On physical examination, the Veteran got up from the chair slowly and then walked with a cane in his left hand.  He walked with 30 degrees external rotation of his left lower extremity and had a limp favoring the left leg, which the Veteran stated was secondary to his left ankle.  He had a smooth heel toe gait.  He did not demonstrate drop foot gait.  Dorsiflexion of the left ankle was to 15 degrees with 40 degrees of plantar flexion.  Inversion was to 30 degrees and eversion was to 20 degrees, with 4/5 strength of dorsiflexion, plantar flexion, inversion and eversion.  After the final range of repetitive motion, there was no change in motion, but there was slight fatigability and weakness and lack of endurance.  There was no incoordination.  Left ankle x-ray showed no change from prior x-rays with slight fragment of the tip of the medial malleolus and no degenerative joint disease whasoever of the left ankle.  The examiner stated that a true neurologic foot drop was not noted upon current examination nor upon a detailed and in depth review of the medical record.  

The Veteran was afforded a VA Disability Benefit Questionnaire (DBQ) examination in March 2013.  Plantar flexion of the left ankle was to 35 degrees with objective evidence of painful motion beginning at 25 degrees.  Dorsiflexion was to 0 degrees with evidence of painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive-use testing upon three repetitions.  There was no additional limitation of range of motion of the ankle following repetitive-use testing.  The examiner noted that there was less movement than normal and pain on movement after repetitive-use testing, however plantar flexion was to 35 degrees and dorsiflexion was to 0 degrees.  There was localized tenderness or pain on palpation of joints/soft tissue of the left ankle.  Muscle strength testing was 4/5 for left plantar flexion and 4/5 for left dorsiflexion.  Joint stability test was normal.  The examiner noted that there was evidence of ankylosis of the ankle, subtalar and/or tarsal joints.  The Veteran had not had a total ankle joint replacement.  The examiner noted that there was no functional impairment of the extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays revealed degenerative or traumatic arthritis of the left ankle.      

A VA muscles injury (DBQ) examination was also conducted in March 2013.  The examiner noted that the Veteran did not currently have or had he ever been diagnosed in the past with a muscle injury.  There was no surgery.  The examiner stated that there was no evidence of a muscle injury to muscle groups X, XI and XII.  The examiner noted that there was no muscle atrophy of these groups when compared to the right ankle.  Muscle strength testing of the left ankle was 4/5 for plantar flexion and 4/5 for dorsiflexion.  There was no muscle atrophy.  The Veteran used a cane for balance due to the left ankle for vertigo.  The examiner opined that the Veteran's limited ankle motion is less likely as not due to or the result of muscle injury to Muscle Groups X, XI, and XII by the service-connected left ankle fracture.  The rationale provided was that muscle strength testing of the left ankle is 4/5 in plantar flexion and dorsiflexion in the left ankle compared to the right.  The examiner noted that there was no atrophy of the musculature of the left calf and above the left ankle when compared to the right ankle.  Intrinsic muscles of the left foot were intact and equal to the right.  There were no deformities or contractures of the left foot/ankle related to a muscle injury/atrophy.  The examiner noted that the Veteran could not dorsal flex the left foot past 0 degrees but this appeared to be related to arthritic changes secondary to the left ankle fracture and some weakness to the entire left lower extremity.  The Veteran could passively dorsal flex his left foot to 5 degrees.  Moreover, the examiner noted that the Veteran has osteoarthritis and degenerative disc disease of the lumbar spine with lumbar radiculopathy and that this condition is more likely the etiology of his left lower extremity muscle weakness.

A VA peripheral nerves (DBQ) examination was conducted in April 2013.  Initially, the examiner noted that the account provided by the Veteran and his wife differed significantly from accounts recorded in the medical records, particularly with respect to the left ankle injury and its subsequent treatment.  On physical examination, the examiner noted that the Veteran's posture was normal.  His gait was unsteady and cautious.  He was reluctant to walk with his cane or with assistance.  The examiner noted that there was no definite "foot drop."  There was decreased effort to stand on his left heel, but not on the right.  He did not attempt to toe or tandem walk due to imbalance.  He did not, however, have a "steppage gait" or drag his left lower limb typical or individuals with neurological cause of "foot drop."  The examiner noted that the etiology of the abnormal gait was unknown.  Examination of the lower extremity nerves was normal.  The examiner noted that the Veteran used a cane which may be for balance or a prop to deceive others.  The examiner noted that EMG studies of the left lower extremity were abnormal in 1998 and 2012.  

Based on a clinical assessment of the Veteran and a detailed and careful review of the available medical records, the examiner concluded that the Veteran did not have any neurological manifestations of his service-connected residuals of a fractures left ankle.  The examiner referenced the May 2011 VA examiner's statement that there is no credible evidence that the Veteran had a neurological disorder of any kind related to his left ankle injury in January 1962.  The examiner felt that the neurological examinations that reportedly demonstrated a "foot drop" were, in the examiner's opinion, more likely than not was compromised by the Veteran's ankle/foot pain at the time of the examinations, the Veteran's attempts to mislead/deceive the examiner for financial or psychological reasons, or both.  The examiner felt that since the Veteran had already undergone two nerve conduction and EMG studies in the past and neither was consistent with a peripheral nerve or spinal cause of "foot drop" and given that he had no credible evidence of having "neurological manifestations of his fractured left ankle, additional studies were not medically indicated.  Since the studies may be painful, the examiner felt that it would not be ethically appropriate to conduct further studies in the current situation.  The examiner noted that nerve conduction and EMG studies in the past have revealed a mild sensory neuropathy of the lower limbs, however, it is unlikely that these conditions are the result of the service-connected residuals of a left ankle fracture.  The examiner could not find credible medical evidence in the records that the Veteran had a sensory neuropathy in his lower limbs, a right L5-S1 radiculopathy or an S1 radiculopathy while on active duty.  The examiner could not think of any mechanism by which an injury to the left ankle in 1962 could produce these neurological conditions without resort to mere speculation. 

Initially, the Board notes that the Veteran is currently assigned a 20 percent disability evaluation for his residuals of a fractured left ankle pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under that diagnostic code, a 20 percent disability evaluation represents the maximum schedular criteria for limited motion of the ankle.  Consequently, the Veteran is not entitled to an increased rating under Diagnostic Code 5271.  Moreover, the Board finds that a rating in excess of 20 percent is not warranted under any other potentially applicable diagnostic code.

The Veteran exhibited both dorsiflexion and plantar flexion on VA examinations in June 2002, August 2005 and March 2011.  While the March 2013 VA examination report showed that the Veteran's dorsiflexion was 0 degrees, it was subsequently noted that the Veteran could passively dorsiflex his ankle to 5 degrees.  The March 2013 examination report also showed that the Veteran had maintained 35 degrees of plantar flexion of the left ankle.  Thus, the medical findings do support range of motion in the left ankle.  The examiners during this period did not diagnose ankylosis and the x-ray examinations do not demonstrate consolidation of the right ankle and/or subastragalar or tarsal joint.  A higher rating for ankylosis cannot be considered, as a matter of law, as the right ankle joint is not fixed in a position due to consolidation of the right ankle and/or subastragalar or tarsal joint. 

Also, the x-ray examination reports do not demonstrate malunion or nonunion of the tarsal or metatarsal bones.  Thus, the criteria of Diagnostic Code 5283 are not applicable.  The issue on appeal is limited to an increased rating for left ankle disability, and the Veteran has not been service connected for hallux valgus or hammer toe disability, thus Diagnostic Code 5284 also does not apply. 

As to the Veteran's contention that he has nerve damage and muscle problems associated with his service-connected residuals of a left ankle fracture, the Board finds that the more probative medical evidence of record does not support such a conclusion.  In this respect, the Board has considered the VA examination reports and the private medical opinion regarding whether the Veteran has foot drop or any other neurological or muscular manifestations related to his service-connected left ankle disability.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The June 2002 and August 2005 VA examiners as well the private physician, Dr. V., have reported foot drop.  Dr. V. relates the foot drop to the Veteran's account of prolonged /tight cast placement for treatment of his service-connected left ankle injury.  However, these VA examiners and Dr. V. have failed to substantiate such findings based on neurological studies.  On the other hand, the May 2011, March and April 2013 VA examiners have questioned the very existence of foot drop or any other neurological or muscular manifestations arising from the left ankle disability as well as the inconsistent history related by the Veteran to Dr. V.  In this respect, the May 2011 and March and April 2013 VA examiners have provided detailed and thorough reviews of the Veteran's medical history with respect to his left ankle injury and specifically noted that at no point in the Veteran's medical history has there been any credible evidence of a neurological disorder of any kind related to his left ankle injury.  Moreover, detailed neurological and muscle testing in March and April 2013 indicates that that there are no current neurological and muscular manifestations related to the left ankle disability.  Thus, the Board accords greater weight to the March and April 2013 examination findings showing that there are no neurological or muscular manifestations arising from the left ankle disability.  Accordingly, the Board finds that further evaluation of the left ankle disability under any other Diagnostic Code is not warranted.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned disability ratings contemplate his right ankle symptoms.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected left ankle disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  (2013).  Thus, referral for the assignment of an extraschedular rating is not warranted.


ORDER

A rating in excess of 20 percent for residuals of a fractured left ankle is denied.



REMAND

When this case was previously before the Board in June 2012, the issue of the Veteran's entitlement to TDIU was remanded to the RO for additional development. That development included, among other things, affording the Veteran a VA examination for purposes of obtaining additional information with respect to the impact of the Veteran's multiple service-connected disabilities on his ability to secure and maintain substantially gainful employment.  38 C.F.R. § 4.16 (2013).

Accordingly, the Veteran was afforded additional, individual VA examinations in March 2013 for most of his service-connected conditions including gastritis, residuals of a left ankle fracture, tinnitus, hearing loss and headaches.  While the March 2013 VA examiners described the symptoms and severity of each service-connected condition and the type of employment activities that would be limited by those individual disabilities, none of those opinions addressed the aggregate impact that all of his service-connected disabilities have on his employability.  However, recently in Geib v. Shinseki, 733 F.3d 1350 (2013), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities. 

Nevertheless, in this case, the Veteran was not afforded a VA examination with regard to his service-connected labrynthitis or otitis media.  Thus, not all of the Veteran's service-connected disabilities were evaluated with regard to their effect on the Veteran's ordinary activities including employment.  Therefore, the Board finds that further VA examination is warranted to address the extent of functional and industrial impairment due to the Veteran's service-connected labyrinthitis and otitis media is demonstrated.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Concerning this, the Board notes that, although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record, whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  This description may include an opinion on such questions as, for example, whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the Veteran's service-connected labyrinthitis and otitis media.  A copy of the claims folder must be available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected labyrinthitis and otitis media.  The examiner must furnish a full description of the effects of the service-connected labyrinthitis and otitis media upon the Veteran's ordinary activity which include employment.  Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected labyrinthitis and/or otitis media affect the Veteran's ordinary activity including his ability to work.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



__________________________			_________________________
KATHLEEN K. GALLAGHER				CHERYL L. MASON
	Veterans Law Judge,			           Veterans Law Judge,
  Board of Veterans' Appeals			       Board of Veterans' Appeals



_________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


